Title: William Lee to the American Commissioners, 6 September 1777
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
Nantes Sept. 6th, 1777
The 4th. two little boats arrivd here from Virginia (private property) which they left the 4th. of Augt. They bring the Papers with the Congress account of the evacuation of Ticonderoga, which is inclos’d, with some other Papers which the passenger Mr. King will bring with him as he sets out for Paris on Sunday or Monday next. Mr. K. who seems to be an accurate and inteligent Gentleman says that the Evening before he left Hampton in Virg. a small vessel came there bound to this Port from Baltimore in Maryland with a Baltimore paper of July 29 which he read twice over and is very confident and particular as to its contents, tho’ he could not prevail with the Captain to part with it, as he intended to sail two days after Mr. King. He says that Paper mentiond that an express had just arrived from Philadelphia at Baltimore with the account of a Mr. Davis having come from fort Edward to General Washingtons Head Quarters with the accounts that the British Troops advancing to fort Edward the 17th of July St. Claire got round them, attacked in the rear while the forces from Fort Edward attacked in front which produced a general rout, and the British loss in Killd, Wounded, and Prisoners was about 1000 Men. The fugitives secur’d themselves by retiring to a Mountain, and leaving 600 of their Battoes to be destroy’d by the Americans, this intelligence was confirm’d by other Officers arriv’d at General Washingtons headquarters. This is Mr. K s Acct. but in my mind there is much room for doubting the truth of the fact, however such disomfiture has not been hinted by me here, the World may take it as they please. I believe Mr. K. saw such a Paper, but from an attentive perusal of the other Papers I am inclin’d to think, it will prove some runaway Officers detail of what happend the 7th of July, which Burgoyne displays in such flaming Coulours, as a wonderful Victory of the British Troops. Mr. K. says two days before he got here he parted with a Packet bound to Bourdeaux with Continental Dispatches for you, but that she saild before him consequently has not the above inteligence. One of these Vessels as both are to be arm’d before their departure for Virginia wish to employ their leisure time in making a little cruize, pray inform me whether you think such an enterpriz may be advisable. A Broker here has it seems made a practice of taking the American Letters out of the Post Office and sending them to L. Sormont he has before witnesses confessed the fact with respect to Capn. Thompsons Letters; cannot this Man be punished? Capt. Greens Letters have also been intercepted and I understand Mr. Deanes Letter and Instructions to Capn. Hynson have not come to Hand. Be so good as to answer me with respect to the privateer scheem and the Broker. I am &c.
Mess. Franklin Deane & Lee Paris
